21 F.3d 421NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Celeste G. BROUGHTON, Plaintiff Appellant,v.Charles L. SMITH, III, individually and as agent forDavidson and Jones Development Company;  Martha Smith,individually and as agent for Charles L. Smith, III;Davidson and Jones Development Company;  City of Raleigh,North Carolina;  City Council of Raleigh, North Carolina;Norma D. Burns;  Mary Cates;  Geoffrey Elting;  AnneFranklin;  Charles Meeker;  Mary W. Nooe, individually andas Raleigh, North Carolina City Councilor;  Avery C.Upchurch, individually and as Mayor and Raleigh, NorthCarolina Councilor, Defendants Appellees.Celeste G. BROUGHTON, Plaintiff Appellant,v.Charles L. SMITH, III, individually and as agent forDavidson and Jones Development Company; Martha Smith,individually and as agent for Charles L. Smith, III;Davidson and Jones Development Company; City of Raleigh,North Carolina; City Council of Raleigh, North Carolina;Norma D. Burns; Mary Cates; Geoffry Elting; Anne Franklin;Charles Meeker; Mary W. Nooe, individually and as Raleigh,North Carolina City Councilor; Avery C. Upchurch,individually and as Mayor and Raleigh, North CarolinaCouncilor, Defendants-Appellees.
Nos. 93-2150, 93-2381.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1994.Decided April 20, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-193-5-BR)
Celeste G. Broughton, appellant pro se.
Kurt Eric Linquist, II, Leboeuf, Lamb, Leiby & Macrae, Raleigh, NC;  Michael Terry Medford, Manning, Fulton & Skinner, Raleigh, NC;  Thomas Alexander McCormick, Jr., City Attorney, Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment for all the Defendants, and denying Plaintiff's motions for new trial or reconsideration under Fed.R.Civ.P. 52, 59, and 60.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Broughton v. Smith, No. CA-90-193-5-BR (E.D.N.C. Aug. 9, 1993;  Sept. 28, 1993).  We deny Appellant's motion to stay decision pending the district court's action on a post-judgment motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED